Citation Nr: 0814654	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-27 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from April 1966 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran submitted written statements in support of his 
claim and provided hearing testimony before the Board in 
January 2008.  The veteran alleges that he injured his back 
during his active military service.  He asserts that he has 
experienced low back pain since his time in service and that 
he has a low back disability as a result of the in-service 
injury.  Thus, he believes that service connection is 
warranted.

A review of the veteran's service medical records is negative 
for complaints of or treatment for low back pain.  The 
veteran's March 1970 separation examination was normal 
regarding the back and no reference was made to a recurrent 
back problem or in-service injury involving the back.

Despite the absence of documentation of an in-service back 
injury, the veteran maintains that he experienced low back 
pain while performing his military duties.  Personnel records 
show that the veteran's military occupational specialty was a 
stock clerk.  He states that at first he had a desk job, but 
then his duties required him to lift and transport various 
items, primarily electronic devices for Navy aircraft.  The 
veteran explains that although some of the items were only 
five pounds, other items were over one hundred pounds in 
weight.  In some instances, he had assistance in moving the 
items, but in other instances he had to move the items by 
himself.  The veteran states that he went to sick bay on at 
least two occasions for low back pain and was treated with 
pain medication.  He does not know why references to those 
instances of treatment are not contained in his service 
medical records.  In sum, he believes the heavy lifting 
resulted in a back injury that was manifested by low back 
pain.

Although the veteran is not competent to provide an in-
service diagnosis of a low back disability or link any 
current low back pain or disability to military service, he 
is competent to report factual matters of which he has first 
hand knowledge, such as the lifting of heavy objects.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also 
competent to report experiencing symptoms that are capable of 
lay observation, such as low back pain.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

Moreover, nowhere do VA regulations provide that a veteran 
must establish service connection through medical records 
alone.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Here, the veteran has submitted lay statements from 
his two brothers, dated in January 2008.  His one brother, 
D.L., stated that the veteran mentioned that he was 
experiencing some back problems when they communicated during 
the veteran's military service.  D.L. also stated that their 
parents mentioned that the veteran had back problems during 
service.  His other brother, D.K.L., had a similar 
remembrance of the veteran's back problems during military 
service.

Given the veteran's circumstances of service, and his 
credible statements and hearing testimony that were generally 
corroborated by his brothers' statements, it is likely that 
the veteran experienced low back pain while performing his 
duties during active military service.  In order for the 
veteran to substantiate his claim of service connection, 
there must still be sufficient evidence of a current low back 
disability that is attributable to the in-service injury.

A review of the post-service medical records reveals that the 
veteran was treated for low back pain by S.J.P, M.D., 
beginning in January 2004.  A July 2004 x-ray report 
documented that the veteran had degenerative changes of the 
lumbar spine.  Dr. S.J.P. did not offer an opinion as to the 
etiology of the veteran's low back disability.  The veteran 
stated that he was previously treated for low back pain at 
Caylor-Nickel Clinic, but that private treatment facility did 
not provide the identified records when requested.  Any such 
records may have been destroyed.

VA must provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Although the veteran was not afforded a VA examination in 
connection with the claim, one is warranted given the state 
of the evidence.  Here, there is competent evidence of a 
current low back disability and lay evidence establishing 
that the veteran experienced low back pain during service.  
Because there is an indication that the current disability 
may be associated with the veteran's service and there is no 
competent medical nexus evidence of record, a VA examination 
is warranted so the Board may adjudicate the claim.

Accordingly, the veteran should be scheduled for a VA 
examination in order to determine the nature of any low back 
disability.  A medical nexus opinion should also be requested 
in order to determine whether the veteran has a low back 
disability that is related to his active military service.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
diagnosis of any current low back 
disability, if any.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion as to 
the medical probabilities that the 
veteran has a current low back disability 
that is related to his active military 
service, particularly his stated in-
service low back pain resulting from 
lifting heavy objects.  The examiner 
should also indicate whether any such 
disability is more likely than not of 
post-service onset.  All opinions should 
be set forth in detail and explained in 
the context of the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

